In an action to recover damages for fraud and unjust enrichment, the defendant appeals from a judgment of the Supreme Court, Richmond County (Pizzuto, J.H.O.), entered April 13, 2010, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal sum of $450,000.
Ordered that the appeal is dismissed, with costs.
“It is the obligation of the appellant to assemble a proper record on appeal, which must contain all of the relevant papers that were before the Supreme Court” (Wen Zong Yu v Hua Fan, 65 AD3d 1335 [2009]; see CPLR 5526; Cohen v Wallace & Minchenberg, 39 AD3d 689 [2007]; Matter of Remy v Mitchell, 60 AD3d 860 [2009]). Since, under the circumstances, the record here is inadequate to enable this Court to render an informed decision on the merits, the appeal must be dismissed (see Emco Tech Constr. Corp. v Pilavas, 68 AD3d 918, 918-919 [2009]; Matter of Allstate Ins. Co. v Vargas, 288 AD2d 309, 310 [2001]). Angiolillo, J.P, Florio, Belen and Roman, JJ., concur.